             Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 1 of 35 Page ID
                                               #:3321


                   1    UMBERG ZIPSER LLP
                        Mark A. Finkelstein (State Bar No. 173851)
                   2    mfinkelstein@umbergzipser.com
                        Brent S. Colasurdo (State Bar No. 281863)
                   3    bcolasurdo@umbergzipser.com
                        Leah A. Hamlin (State Bar No. 317957)
                   4    lhamlin@umbergzipser.com
                        1920 Main Street, Suite 750
                   5    Irvine, CA 92614
                        Telephone: (949) 679-0052
                   6    Facsimile: (949) 679-0461
                   7    Attorneys for Defendants and Counterclaimants
                        SMASHBURGER IP HOLDER LLC and
                   8    SMASHBURGER FRANCHISING LLC
                   9
                 10
                 11                                UNITED STATES DISTRICT COURT
                 12                            CENTRAL DISTRICT OF CALIFORNIA
                 13                                     SOUTHERN DIVISION
                 14
                 15     IN-N-OUT BURGERS, a California            Case No. 8:17-cv-01474-JVS-DFM
                        corporation,
                 16                                               DECLARATION OF MARK A.
                                      Plaintiff,                  FINKELSTEIN IN SUPPORT
                 17                                               OF DEFENDANTS AND
                                 v.                               COUNTER-CLAIMANTS
                 18                                               SMASHBURGER IP HOLDER
                        SMASHBURGER IP HOLDER LLC,                LLC AND SMASHBURGER
                 19     a Delaware limited liability company;     FRANCHISING LLC’S
                        and SMASHBURGER                           OPPOSITION TO MOTION
                 20     FRANCHISING LLC, a Delaware               FOR PARTIAL SUMMARY
                        limited liability company,                JUDGMENT
                 21                   Defendants.                    Date:             February 4, 2019
                 22                                                  Time:             1:30 p.m.
                        SMASHBURGER IP HOLDER LLC,                   Courtroom:        10C
                 23     and SMASHBURGER
                        FRANCHISING LLC,                             Judge: Hon. James V. Selna
                 24
                                      Counterclaimants,
                 25
                                 v.
                 26
                        IN-N-OUT BURGERS,
                 27
                                      Counterdefendant.
                 28
                                                                                    Case No. 8:17-cv-01474-JVS-DFM
U MBERG Z IPSER   LLP   {175707.1}
  ATTO RNEY S AT LAW                                                    Finkelstein Decl. in Supp. Of Opp. To Mot. For
        IRVINE                                                                               Partial Summary Judgment
             Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 2 of 35 Page ID
                                               #:3322


                   1                 I, Mark A. Finkelstein, hereby declare as follows:
                   2                 1.    I am a partner in the law firm Umberg Zipser, counsel of record for
                   3     Defendants and Counterclaimants Smashburger IP Holder LLC and Smashburger
                   4     Franchising LLC (“Smashburger”) in this matter. I have personal knowledge of the
                   5     facts set forth herein and, if called upon to do so, could and would testify
                   6     competently thereto.
                   7                 2.    Attached hereto as Exhibits A and B are true and correct copies of the
                   8     on-line menus of Smashburger restaurants located in the Boston area and the
                   9     Chicago area, respectively, which I printed from the Internet.
                 10                  3.    On September 12, 2018, our office took the deposition of Gregg
                 11      Barnard, In-N-Out’s Senior Marketing Manager. Attached hereto as Exhibit C are
                 12      true and correct copies of relevant pages of the final transcript of Mr. Barnard’s
                 13      deposition.
                 14                  4.    On September 20, 2018, our office took the deposition of Jiin Lee, In-
                 15      N-Out’s Marketing Supervisor. Attached hereto as Exhibit D are true and correct
                 16      copies of the relevant pages of the final transcript of Ms. Lee’s deposition.
                 17                  5.    On January 9, 2019, I visited the Smashburger restaurant located at
                 18      26541 Aliso Creek Road in Aliso Viejo, California 92656. I was informed by the
                 19      cashier that I could order the Classic Smash burger in any of three sizes, “small,”
                 20      “regular,” or “big.” I purchased a size small Classic Smash. I understand that it
                 21      came with a 2.5 ounce (prior to cooking) patty and, based on my observations, the
                 22      patty appeared to be the same size as each patty in the Triple Double burger I
                 23      purchased that day. Attached hereto as Exhibit E is a copy of the receipt of my
                 24      purchase. The receipt lists the small burger as a “Classic Small Smash.”
                 25                  6.    On the same January 9, 2019 visit to Smashburger, I ordered a Triple
                 26      Double burger and a regular size Classic Smash. Attached hereto as Exhibit F is a
                 27      copy of my receipt for those items.
                        {175707.1}
                 28
                                                                                            Case No. 8:17-cv-01474-JVS-DFM
U MBERG Z IPSER   LLP                                                           Finkelstein Decl. in Supp. Of Opp. To Mot. For
  ATTO RNEY S AT LAW
        IRVINE
                                                                                                     Partial Summary Judgment
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 3 of 35 Page ID
                                  #:3323


  1                7.   Attached hereto as Exhibit G is a true and correct copy of portions of
  2    Carl’s Jr.’s website, which I printed from the Internet. According to the website,
  3    Carl’s Jr.’s “California Classic Double Cheeseburger” has 600 calories and 23
  4    grams of protein. Carl’s Jr.’s Famous Star single burger has 670 calories and 28
  5    grams of protein. Thus, the California Classic does not appear to have twice as
  6    much beef, by volume, as the Famous Star. This was confirmed to me when, in
  7    mid-2018, I visited a Carl’s Jr. restaurant, located at Irvine, California. I was
  8    informed by an employee that Carl’s Jr. does not offer a burger that has a single
  9    patty that is the same size as the patties that are used in the “California Classic
 10    Double Cheeseburger.”
 11                8.   My office has issued, or is in the process of issuing, third-party
 12    subpoenas to the following fast-food restaurants, seeking information concerning
 13    the amount of meat contained on each “double” burger (or other food items) that is
 14    offered on their respective menus: Wendy’s, Carl’s Jr., Burger King, McDonald’s,
 15    Taco Bell, Five Guys, Sonic, Jack in the Box, Whataburger, The Habit, Shake
 16    Shack, White Castle, Red Robin, and Dairy Queen. The return date on these
 17    subpoenas is February 7, 2019.
 18                9.   Exhibit W to the Declaration of Jeffrey Wexler in support of In-N-
 19    Out’s motion for partial summary judgment is a photograph of a Smashburger
 20    advertisement on a bus shelter at 17th Avenue and Hover Street in Longmont,
 21    Colorado, 80503. On December 20, 2018, a colleague under my direction
 22    conducted a Google maps directions search from the location of the bus shelter to
 23    the nearest In-N-Out restaurant. Attached hereto as Exhibit H is a true and correct
 24    depiction of the directions that Google maps displayed in response to that search.
 25
 26
 27
 28   {175707.1}                                    -2-
                                                                          Case No. 8:17-cv-01474-JVS-DFM
                                                              Finkelstein Decl. in Supp. Of Opp. To Mot. For
                                                                                   Partial Summary Judgment
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 4 of 35 Page ID
                                  #:3324


  1                I declare under penalty of perjury under the laws of the United States of
  2    America that the foregoing is true and correct.
  3                Executed this 15th day of January, 2019, at Irvine, California.
  4
  5                                                        /s/ Mark A. Finkelstein
                                                                  Mark A. Finkelstein
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   {175707.1}                                     -3-
                                                                            Case No. 8:17-cv-01474-JVS-DFM
                                                                Finkelstein Decl. in Supp. Of Opp. To Mot. For
                                                                                     Partial Summary Judgment
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 5 of 35 Page ID
                                  #:3325


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



                             Exhibit A
              Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 6 of 35 Page ID
                                                #:3326

                                                                 ADD REGULAR FRIES & A REGULAR
                                                                      FOUNTAIN DRINK (+$)




SIGNATURES                                                                                                CRAFT YOUR OWN
                                                                                                                                                                      BLACK
TRIPLE DOUBLE                                                                                                             BEEF       CHICKEN              TURKEY      BEAN*
                                                                                                                                     Grilled or Crispy
   Classic Smash™ Beef                                                                        TWO JUICY
   build with triple the                THREE LAYERS                                          SEASONED                  ADD A PATTY (+$ REG / +$ BIG)
   cheese & double the                  OF DELICIOUS,                                         BURGERS
   beef in every bite.                  MELTY CHEESE                                                           CHOOSE AN ARTISAN BUN
                                                                                                                 Classic egg                             Gluten free* (+$)            ®


   TRY IT WITH BACON!                                                                                            Multi-grain
                                                                                                                 Spicy chipotle

                       BEEF         CHICKEN             TURKEY      BLACK                                      ADD CHEESE +$
                                                                    BEAN*
                                    Grilled or Crispy                                                            Aged Swiss                               Melted aged cheddar
                                                                                                                 American                                 Pepper jack
CLASSIC SMASH TM                                                                                                 Blue                                     Sliced aged cheddar
                                                                                                                 Goat                                     Cranberry Stilton
   Served with lettuce, tomato, onion & pickles.
     Beef, Turkey & Black Bean burgers include American cheese,                                                ADD ONE OR MORE TOPPING(S)
                                                                                                  	
     Smash Sauce & ketchup on an egg bun.                                                                        Cucumbers                           Lettuce                  Spinach
     Chicken includes mayo on a multi-grain bun.                                                                 Fresh jalapeños                     Pickles                  Tomato
                                                                                                                 Grilled onions                      Yellow onions
NEW ENGLANDER
   Cranberry Stilton, cranberry sauce & grilled onions on an                                                   ADD ONE OR MORE SAUCE(S)
   egg bun.                                                                                                      Ketchup                             Smash Sauce              Mayo
                                                                                                                 Yellow mustard                      Spicy chipotle           Ranch
BACON AVOCADO CLUB                                                                                               BBQ
   With lettuce, tomato, ranch dressing & mayo on a multi-grain bun.
                                                                                                               EXTRA YUM(S) +$
BBQ, BACON & CHEDDAR                                                                                             Fresh sliced avocado                              Guacamole
   With haystack onions on an egg bun.                                                                           Applewood smoked bacon                            Fried egg
                                                                                                                 Sautéed crimini mushrooms                         Haystack onions
BUFFALO & BLUE CHEESE
   With Frank’s® RedHot® Buffalo Sauce, lettuce, tomato & mayo on
   an egg bun.
                                                                                                          FRESH SALADS
SPICY JALAPEÑO BAJA                                                                                       Add Grilled or Crispy Chicken, a Beef Patty, a Turkey Patty,
   With guacamole, pepper jack, lettuce, tomato, onion & chipotle                                         or a Black Bean Patty* (+$)
   mayo on a spicy chipotle bun.
                                                                                                          BBQ RANCH
SPINACH, CUCUMBER & GOAT CHEESE                                                                             Fresh greens, sharp cheddar, applewood smoked bacon,
   With tomato, onion & balsamic vinaigrette on a multi-grain bun.                                          tomatoes & haystack onions with ranch dressing & BBQ sauce.

TRUFFLE MUSHROOM SWISS                                                                                    CLASSIC COBB
   With sautéed crimini mushrooms & truffle mayo on an egg bun.                                             Fresh greens, blue cheese, sharp cheddar, fried egg,
                                                                                                            applewood smoked bacon, tomatoes & onions with
                                                                                                            ranch dressing.


FRIES & SIDES                                                                                             SPINACH, CUCUMBER & GOAT CHEESE
                                                                                                            Tomatoes & onions with balsamic vinaigrette.
FRENCH FRIES
SMASHFRIES ®
   Tossed in rosemary, garlic & olive oil.                                                                BEVERAGES & BEER
SWEET POTATO FRIES                                                                                        FOUNTAIN DRINKS
TOTS                                                                                                      ICED TEA
SMASHTOTSTM
                                                                                                          ICE COLD BEER VARIETIES
   Tossed in rosemary, garlic & olive oil.

HAYSTACK ONIONS
   With a side of ranch dressing.

CRISPY BRUSSELS SPROUTS
                                                                                                          SHAKES & MALTS
   With a side of ranch dressing.                                                                         CLASSIC
FRIED PICKLES                                                                                             CHOCOLATE
   With a side of ranch dressing.
                                                                                                          VANILLA
SIDE SALAD               WITH DRESSING
                                                                                                          STRAWBERRY


KIDS MEALS                                                                                                SPECIALTY

Served with Fries or Unsweetened Applesauce                                                                                      COFFEE
& choice of Kid’s Fountain Drink, Organic Milk or Juice.
                                                                                                                                 SHAKE
Substitute Tots (+$).
                                                                                                          OREO ®
KIDS SMASH ®
                                                                                                          CHOCOLATE OREO ®
CHICKEN STRIPS
   Grilled or Crispy                                                                                      PEANUT BUTTER
                                                                                                            Made with REESE'S® Peanut Butter Sauce
GRILLED CHEESE
                                                                                                          SALTED CARAMEL
*Black bean patty contains egg & cheese. Due to shared cooking & preparation areas, food comes into
 contact with gluten and animal products. Additional nutritional information available upon request.
 Before placing your order, please inform your server if a person in your party has a food allergy.
 Consuming raw or undercooked meats, poultry, seafood, shellfish or eggs may increase your risk of
 foodborne illness, especially if you have certain medical conditions.

  NewEngland_0318
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 7 of 35 Page ID
                                  #:3327


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



                             Exhibit B
             Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 8 of 35 Page ID
                                               #:3328

                                                         ADD REGULAR FRIES & A REGULAR
                                                              FOUNTAIN DRINK (+$)




SIGNATURES                                                                       CRAFT YOUR OWN
                                                                                                                                                      BLACK
TRIPLE DOUBLE                                                                                          BEEF          CHICKEN              TURKEY      BEAN*
                                                                                                                     Grilled or Crispy
  Classic Smash™ Beef                                                TWO JUICY
  build with triple the         THREE LAYERS                         SEASONED                       ADD A PATTY (+$ REG / +$ BIG)
  cheese & double the           OF DELICIOUS,                        BURGERS
  beef in every bite.           MELTY CHEESE                                            CHOOSE AN ARTISAN BUN
                                                                                           Classic egg                                   Gluten free* (+$)            ®


  TRY IT WITH BACON!                                                                       Multi-grain                                   Pretzel
                                                                                           Spicy chipotle

                  BEEF      CHICKEN             TURKEY     BLACK                        ADD CHEESE +$
                                                           BEAN*
                            Grilled or Crispy                                              Aged Swiss                                     Melted aged cheddar
                                                                                           American                                       Pepper jack
CLASSIC SMASH TM                                                                           Blue                                           Sliced aged cheddar
                                                                                           Goat
  Served with lettuce, tomato, onion & pickles.
    Beef, Turkey & Black Bean burgers include American cheese,                          ADD ONE OR MORE TOPPING(S)
                                                                         	
    Smash Sauce & ketchup on an egg bun.                                                   Cucumbers                                 Lettuce                  Spinach
    Chicken includes mayo on a multi-grain bun.                                            Fresh jalapeños                           Pickles                  Tomato
                                                                                           Grilled onions                            Yellow onions
WINDY CITY
  Melted aged cheddar, haystack onions, Gulden's® Spicy Brown
                                                                                        ADD ONE OR MORE SAUCE(S)
  Mustard, lettuce & tomato on a pretzel bun.                                              Ketchup                                   Smash Sauce              Mayo
                                                                                           Yellow mustard                            Spicy chipotle           Ranch
                                                                                           BBQ
BACON AVOCADO CLUB
  With lettuce, tomato, ranch dressing & mayo on a multi-grain bun.                     EXTRA YUM(S) +$
                                                                                           Fresh sliced avocado                                    Guacamole
BBQ, BACON & CHEDDAR                                                                       Applewood smoked bacon                                  Fried egg
  With haystack onions on an egg bun.                                                      Sautéed crimini mushrooms                               Haystack onions


BUFFALO & BLUE CHEESE
  With Frank’s® RedHot® Buffalo Sauce, lettuce, tomato & mayo on
  an egg bun.
                                                                                 FRESH SALADS
                                                                                 Add Grilled or Crispy Chicken, a Beef Patty, a Turkey Patty,
SPICY JALAPEÑO BAJA                                                              or a Black Bean Patty* (+$)

  With guacamole, pepper jack, lettuce, tomato, onion & chipotle
                                                                                 BBQ RANCH
  mayo on a spicy chipotle bun.
                                                                                    Fresh greens, sharp cheddar, applewood smoked bacon,
                                                                                    tomatoes & haystack onions with ranch dressing & BBQ sauce.
SPINACH, CUCUMBER & GOAT CHEESE
  With tomato, onion & balsamic vinaigrette on a multi-grain bun.                CLASSIC COBB
                                                                                    Fresh greens, blue cheese, sharp cheddar, fried egg,
TRUFFLE MUSHROOM SWISS                                                              applewood smoked bacon, tomatoes & onions with
  With sautéed crimini mushrooms & truffle mayo on an egg bun.                      ranch dressing.

                                                                                 SPINACH, CUCUMBER & GOAT CHEESE
                                                                                    Tomatoes & onions with balsamic vinaigrette.

FRIES & SIDES
FRENCH FRIES                                                                     BEVERAGES & BEER
SMASHFRIES              ®

  Tossed in rosemary, garlic & olive oil.                                        FOUNTAIN DRINKS
SWEET POTATO FRIES                                                               ICED TEA
TOTS                                                                             ICE COLD BEER VARIETIES
SMASHTOTSTM
  Tossed in rosemary, garlic & olive oil.

HAYSTACK ONIONS                                                                  SHAKES & MALTS
  With a side of ranch dressing.
                                                                                 CLASSIC
CRISPY BRUSSELS SPROUTS
  With a side of ranch dressing.                                                 CHOCOLATE
FRIED PICKLES                                                                    VANILLA
  With a side of ranch dressing.                                                 STRAWBERRY
SIDE SALAD             WITH DRESSING
                                                                                 SPECIALTY

                                                                                                              COFFEE
KIDS MEALS                                                                                                    SHAKE
Served with Fries or Unsweetened Applesauce                                      OREO ®
& choice of Kid’s Fountain Drink, Organic Milk or Juice.
Substitute Tots (+$).
                                                                                 CHOCOLATE OREO ®
                                                                                 PEANUT BUTTER
KIDS SMASH ®                                                                        Made with REESE'S® Peanut Butter Sauce
CHICKEN STRIPS                                                                   SALTED CARAMEL
  Grilled or Crispy
GRILLED CHEESE                                                                   *Black bean patty contains egg & cheese. Due to shared cooking
                                                                                  & preparation areas, food comes into contact with gluten and
                                                                                  animal products.
 WindyCity_0318                                                                  Additional nutritional information available upon request.
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 9 of 35 Page ID
                                  #:3329


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



                             Exhibit C
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 10 of 35 Page ID
                                  #:3330


  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  



                              Exhibit C
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 11 of 35 Page ID
                                  #:3331



        0101010101010234567185956817485
4512
5
        010101010101635
917485
451194
349
        0101010101010101018256
31744843

        4332512
6
810101010101
        1010101
        01010101010101010101010101010
        0101010101 010101010
        01010101010101010101010101010
        01010101!"010101010101010101013"
        010101010101010101010101010101#$%&!%'&'(87)
        8)982
6
14 176
111
        7*+*1,*-1./010
        ,/01-18)982
6
01010
        
9348431117*+*0 
        ,*-1./1,/010
        01010101010101010101010101010
        01010101017**-1"01010101
        22222222222222222222222222222
        9
64956719 543"010101010
        22222222222222222222222222222

        01010101010101047659 67176 845431
        01010101010101010101
619
39
7
        0101010101010101014
436194
349
        0101010101010367368794186 56)6
1%5156%#




        0
**-1./$
        09
91(9863
        08
13"1%7687
        03"1%#9:879
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 12 of 35 Page ID
                                  #:3332
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 13 of 35 Page ID
                                  #:3333
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 14 of 35 Page ID
                                  #:3334



      YYYYY'<HOC@N@IDJMH<MF@ODIBH<I<B@M
  YYYYYYY'<HOC@N@IDJMH<MF@ODIBH<I<B@M
      YYY/YYI?RC<OM@NKJIND=DGDOD@N?J@NOC<O@IO<DG
  YYYYY/YYI?RC<OM@NKJIND=DGDOD@N?J@NOC<O@IO<DG
      YYYYY'JQ@MN@@Q<MDJPNH<MF@ODIB?POD@NAD@G?
  YYYYYYY'JQ@MN@@Q<MDJPNH<MF@ODIB?POD@NAD@G?
      YH<MF@ODIB?DBDO<GH<MF@ODIBDINOJM@H<MF@ODIB
  YYYH<MF@ODIB?DBDO<GH<MF@ODIBDINOJM@H<MF@ODIB
      YH<O@MD<GN<I?NJH@JOC@MNK@>D<GKMJE@>ONR@RJMF
  YYYH<O@MD<GN<I?NJH@JOC@MNK@>D<GKMJE@>ONR@RJMF
      YJI
  YYYJI
      YYY/YY&JRGJIBC<Q@TJP=@@I<N@IDJMH<MF@ODIB
  YYYYY/YY&JRGJIBC<Q@TJP=@@I<N@IDJMH<MF@ODIB
      YH<I<B@M
  YYYH<I<B@M
      YYYYY-CBJNCY (PNO<=JPO@DBCOIDI@T@<MN
  YYYYYYY-CBJNCY
  YYYY/YYI?RC<OR<NTJPMKJNDODJI=@AJM@OC<O
  YYYYYY'R<N<R@=?@Q@GJK@MDIJPM'2?@K<MOH@IO
  YYYY/YYI?OC<OR<NRDOC'I,-PO
  YYYYYY!JMM@>O
  YYYY/YYI?AJMCJRGJIBR@M@TJP<R@=?@Q@GJK@M
  YYAJM'I,-PO
  YYYYYY'NO<MO@?<=JPO<=JPONDST@<MN
  YYYY/YY-F<TY 1JGJJFDIB<MJPI?OC@ODH@
  YYK@MDJ?
  YYYYYYDNCMDBCODIOC@M@
  YYYY/YYI?=@AJM@OC<ORC<OR<NTJPMKJNDODJI
  YYYYYY'RJMF@?R@GG'BP@NN=@AJM@OC<O'R<N
  YYDIJPMM@NO<PM<ION
  YYYY/YYI??J@NOC<OH@<IRJMFDIBDI<I<>OP<G
  YY'I,-POGJ><ODJI
  YYYYYY7@N


                                &'%&*7!-,$'"#,2'*                              
                       2&#13**'4,%0-3.-$!-3020#.-02#01                          74@MA
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 15 of 35 Page ID
                                  #:3335
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 16 of 35 Page ID
                                  #:3336
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 17 of 35 Page ID
                                  #:3337
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 18 of 35 Page ID
                                  #:3338



  01020342567289
797
422757
26569
2757
  00202567255722942
2677275
  002020202020652567279277
92772579
  0 020772!725256725!729
2726779275256"
  0#0205652925977292567279277
94
  0$020252575942772
829"2565227

  0%0202567277
922!
722!72892!697
  0&0206569
266225677572597
289
72!
  0'020
759"256525672792595222587
  1(0207
225672575!92)79*
  1102020202020+85674256522567279275925
  1020567292595222
7592922+7
7
  1020742772!75922567277
9427)7
  1 020256725952,-.22,2.229527/8757
*
  1#020328567275232!297567299
  1$020957757
292567259292275)7227!77
  1%020292559722525256259*
  1&020202020203021302213224+42326)72562
57
  1'02087
2!29!7*
  (
  1020557
2757!72$42(1&
  
  0202020202020202020202020202020666666666666666666666666666
  02020202020202020202020202020772874920
  020202020202020202020202020202020*21(#
  
  #
                                33:3;<240+352037;                              1$%
                       322=;;3>702:4=?24+24=22?42
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 19 of 35 Page ID
                                  #:3339


  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  



                              Exhibit D
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 20 of 35 Page ID
                                  #:3340



        010101010101234567185956817485
4512
5
        01010101010635
917485
451194
349
        010101010101010108256
31744843

        4332512
6
810101010101
        1010101
        01010101010101010101010101010
        0101010101 010101010
        010101010101010101010101010103!
        01010101"#!010101010101010101$%&'"&('()87*
        01010101010101010101010101010
        8*982
6
14 176
11
        7+,+1-+.1/0010
        -011.18*982
6
01010
        
9348431117+,+1
        -+.1/01-0010
        01010101010101010101010101010
        01010101017++.#!01010101
        22222222222222222222222222222
        9
64956719 543!010101010
        22222222222222222222222222222


        0101010101010101043134763549
        01010101010101047659 67176 845431
        010101010101010101010)443166
        010101010101010104
436194
349
        0101010101010101086 56*6
145145&$


        
++.1/0%
        1)/#+
        8
13!1&6576
        3!189$$(
          Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 21 of 35 Page ID
                                            #:3341



            010203456789
27246652952729256288
            00202020202022 !"02#84284$24579%
            0&020'95%$256288
            0(020202020202)*+2#,+ *+"02)728
9868269-.24%
71"71     0/0200821'9%524672)724252 89
2920986
            03020
9868%
            0402020202020239-26728
98682
%2%8245267
            05020465%%
            06020202020202)*+2+)+"02%284%2.9828476
            1702075-
            11020202020202,92.92%95.2%829824826926267
            10206867$2672792686725-25967452626726867$2%9
            1&0207
2.92 9-8
            1(020202020202)*+23)+"029%
71"71     1/020202020202)*+2+)+"02)75:2.9
            13020202020202)*+2#,+ *+"02)75:2.9
            14020202020202%2
89'-
            15
            1602020202020202020202020+;)
71"71     7020922<=+>)+"
            102020202?020 99-2685995
            02020202020*4
            &02020202?020052.92
%2%6625-2%
2.9825
            (0209826728'98-8
71"71     /0202020202014452>$214452>
                                    @AB@CDEFGHIAJKHLAMCELNMHOFNAPL                         S
                                L@KEOQCCARMHEBNGQPEGIEFGQNLENKPGNLKNO                      9#81
          Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 22 of 35 Page ID
                                            #:3342



            010202020230204567289
2722225
            00206
            002020202402052 !

            0"020202023020#$9226699222%2
-16-78     0&020202024020"1''2(92)*+72,*2'--72+*57
            0.020(*/5*2'.1

            000202020230201+22+262269**52%5
            020203/
            0'020202024020

-16-78     1-0202020230201+22+29*/*62*52*92%*562/
            110206*5!23/
            1020202024020

            1020202023020)225695622*929*52*9
            1"02056272562$+2952222
-16-78     1&02020202402049

            1.02020202302045622569562*$922922
            1002062!*+2*/222*5222/2
            1202020202402049

            1'020202023020,2256956229292/25
-16-78     -0202292*/222*5222/2
            102020202402049

            0202020230209225295225$2!*+2
            0203929*5226
            "020202024020

-16-78     &020202023020422/*5!2/*5
                                    89:8;<=>?@A9BC@D9E;=DFE@G>F9HD                         K
                                D8C=GI;;9JE@=:F?IH=?A=>?IFD=FCH?FDCFG                      4L1/
          Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 23 of 35 Page ID
                                            #:3343



            0102020202302042567892

02429725772
66
            00207
            0020202020203752552622255262272 !
            0"02020202302042#$9279529629
2$69725%%
79
15-(1     0&020'726%22%
75$26
5292()2*78$+27524
            0,0209692926522%729626
292
+2$6
            0-02020202020375262$5292()2*78$+2626
527
            0 0209297!
            0.02020202302042$2229
+2$6226522
15-(1     102092%6652%
62929727529292962929$
            1102020202020/98$26
2

79299292470'9!
            10202020230201
972$
$6

            1020202020202626722625299299!
            1"020202023020422$7+2+23
26
21

15-(1     1&02020202020'%29$2
!
            1,0202020230203
            1-02020202020/92$26
2992%6
262
2
            1 020
972$
$6
292470'9!
            1.020202023020452
972$$9
15 (1     02020202020/92
$26
292679$2752
$2

            1020629252
972$$9!
            02020202302042292$21,+29248276921
            020
792$

            "020202020203752
6
29627252
97
15 (1     &020$$9+292$26
2
                                    67869:;<=>?7@A>B7C9;BDC>E<D7FB                         IJ
                                B6A;EG997HC>;8D=GF;=?;<=GDB;DAF=DBADE                       3K
1%
          Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 24 of 35 Page ID
                                            #:3344



            01020342567289
9

            002020202020222 !"
            0#02020202$0202%&2%2 !'2%77702()
            0*02022% 22!%+ 7
51**=5     0,02020202020-%2(%+2 %.2%.2 (2+ 29 /
/0+
            010202 22"
            0302020202$02092 2%42#57
            0602020202020%229 /
/0+)27!!2&%8%2
            090202"
51**=5     15020202020202572000207:&% 702;2%
            110208&+% 7
            1020202020202<29
029)2 %2+7
            1#020342567289
9

            1*02020202020%229 /
/0+)27!!2&%8%2
51**=5     1,020 2;% "
            11020202020202572000207:&% 702;2%
            130208&+% 7
            16020202020202<29
029)2 %2+7
            19020342567289
9

51**=5     502020202020%2%2(%+2 29 /
/0+)2&%8%2
            1020 2;% "
            02020202$0202(2% )28(2//2928% (2% )
            #0208(2 % 2%2&%8%'2%292% )2(
            *020 %.7
51**=5     ,02020202020(22"
                                    >?@>ABCDEFG?HIFJ?KACJLKFMDL?NJ                         QR
                                J>ICMOAA?PKFC@LEONCEGCDEOLJCLINELJILM                       4S1
          Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 25 of 35 Page ID
                                            #:3345



            0102020202302042567829
8022
8224225678
            0020
672
28229
2824682722287
            0020
2 8292
225
!"2429
822#
            0$020888
28
282
87229

51.$%A+     0%02020202&020'
2
628 2
2
82
#72
            0(020 8282#
9682722#82
2468)
            0*020202020202+,2--.02!58
02/602072

            010207#68

            02020202020202-3424-4,,.02
"2429
828 27

51.$%A+     15020672+8294:4;,-44.
            1102020202&0203<2
627224782#2
2-=7)
            1020202023020429
82!
            1020202020202+8294:4;,-44.0242<2
82
#"
            1$020/"22
62
692 
51.$(A+     1%020202020202>'98724=!82(2272 9
            1(020202020202
2988
?
            1*020672+8294:4;,-44.
            1102020202&0204=!82(2272
2#"2687278#9
            1202046821**%024822
2
628
2@269
51.$(A+     5020202020202'
2
627288)
            102020202302077
            02020202&0203<2
62728729
682!
)
            020202023020428 27

            $02020202&020-727222
627828
2@)
51.$(A+     %02020202302077
                                    BCDBEFGHIJKCLMJNCOEGNPOJQHPCRN                         UV
                                NBMGQSEECTOJGDPISRGIKGHISPNGPMRIPNMPQ                       7/1
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 26 of 35 Page ID
                                  #:3346



  01020202020202342567289
797
422757
26569

  002075722567255722942
2677
  002075
  002020202020652567279277
927725 79
  0!020772"725256725"729
2726779275256#
  0$0205652925977292567279277
94
  0%020252575942772
829#2565227

  0&0202567277
922"
722"72892"697
  0'0206569
266225677572597
289
72"
  1(020
759#256525672792595222587
  110207
225672575"92)79*
  102020202020+85674256522567279275925
  1020567292595222
7592922+7
7
  1020742772"75922567277
9427)7
  1!020256725952,02-22,.-229527/8757
*
  1$020328567275232"297567299
  1%020957757
292567259292275)7227"77
  1&020292559722525256259*
  1'020202020203021302213224+42326)72562
57
  (02087
2"29"7*
  1
  020557
2457242(1&
  
  020202020202020202020202020666666666666666666666666666666
  0202020202020202020202020772874920
  02020202020202020202020202020*21(!
  !
                          :;<:=>?@ABC;DEBF;G=?FHGBI@H;JF                         MNO
                      F:E?IK==;LGB?<HAKJ?AC?@AKHF?HEJAHFEHI
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 27 of 35 Page ID
                                  #:3347


  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  



                              Exhibit E
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 28 of 35 Page ID
                                  #:3348
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 29 of 35 Page ID
                                  #:3349


  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  



                              Exhibit F
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 30 of 35 Page ID
                                  #:3350
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 31 of 35 Page ID
                                  #:3351


  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  



                             Exhibit G
                Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 32 of 35 Page ID
                                                  #:3352
 




                                                                                                  


{Carls Jr.1}                             
                             Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 33 of 35 Page ID
                                                               #:3353
 




{Carls Jr. famous star.1}                             

                                                                                                           
Case 8:17-cv-01474-JVS-DFM Document 156-1 Filed 01/15/19 Page 34 of 35 Page ID
                                  #:3354


  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  

  



                              Exhibit H
12/20/2018                                             17th Ave Document
                                Case 8:17-cv-01474-JVS-DFM      & Hover St, Longmont,
                                                                               156-1CO 80503
                                                                                       Filedto01/15/19
                                                                                              In-N-Out BurgerPage
                                                                                                              - Google
                                                                                                                     35Maps
                                                                                                                         of 35 Page ID
                                                                              #:3355
                             17th Ave & Hover St, Longmont, CO 80503 to In-N-Out Burger                                                              Drive 484 miles, 7 h 32 min




                                                                                                                                              Map data ©2018 Google   20 mi



             via I-80 W                               7 h 32 min
             Fastest route now, avoids road closure    484 miles
             on US-287



             via I-70 W                               8 h 31 min
                                                       560 miles



             via CO-14 W and I-80 W                   8 h 47 min

https://www.google.com/maps/dir/17th+Ave+%26+Hover+St,+Longmont,+CO+80503/In-N-Out+Burger,+Constitution+Boulevard,+West+Valley+City,+UT/@40.3497345,-109.5896813,8z/data=!3m1!4b1!…   1/2
